         Case 4:20-cr-00089-BMM Document 12 Filed 12/22/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION


  UNITED STATES OF AMERICA,                      Case No. CR 20-89-GF-BMM

                  Plaintiff,
                                                             ORDER
  vs.

  WESLEY ALLEN CROSS GUNS, JR.,

                 Defendant.

        The Defendant, Wesley Allen Cross Guns, Jr., through his counsel, moved

this Court for its order vacating the detention hearing presently set for Tuesday,

December 22, 2020, at 3:00 p.m. The Government does not object. For good cause

appearing,

        IT IS HEREBY ORDERED that the detention hearing set for Tuesday,

December 22, 2020, at 3:00 p.m. is VACATED.



        DATED this 22nd day of December, 2020.
